Citation Nr: 9900542	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-21 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation benefits for peripheral 
neuropathy under the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1998).

2.  Entitlement to an increased rating for chronic bronchial 
asthma with chronic obstructive pulmonary disease, currently 
evaluated as 60 percent disabling.

3.  Entitlement to an increased rating for chronic 
prostatitis with status post transurethral resection of the 
prostate, currently evaluated as 40 percent disabling.

4.  Entitlement to an increased rating for pansinusitis and 
rhinitis, currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and DRW, M.D.


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran had active service from October 1942 to September 
1945.

This case was initially brought on appeal to the Board of 
Veterans' Appeals (the Board) from rating actions taken by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City.

The case was remanded by the Board in August 1996.  At that 
time, the Board noted that the veteran had raised several 
other issues which were not part of the current appeal, but 
to which the RO's attention was drawn for appropriate review 
and action.  The RO subsequently addressed those issues in 
rating action; they are not part of the current appeal.   

Prior hearing testimony from the veteran and others is of 
record.

In a VA Form 21-4138, dated in November 1996, the veteran 
asked for another personal hearing to be scheduled at the RO 
before a Hearing Officer.

In October 1998, a letter was sent to the veteran by the 
Board noting that while he had asked for the hearing in 
November 1996, as noted above, one had apparently never been 
scheduled.  The Board gave the veteran the option of having 
or not having such a hearing.

In a signed statement received by the Board in November 1998, 
the veteran indicated that he did in fact want to provide 
additional testimony at a hearing held at the RO before a 
Hearing Officer.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. 5107(a) (West ); 38 C.F.R. 3.103(a) (1998), and 
mindful of the veteran's basic entitlement to such a hearing, 
the Board will not decide these issues on appeal pending 
another remand for further action as follows:

The RO should take appropriate action to 
schedule the veteran for a hearing before 
a Hearing Officer.  

A copy of the notice to the appellant of 
the scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate consideration.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no further action until he is notified. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
